Name: COMMISSION REGULATION (EC) No 652/95 of 27 March 1995 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade policy
 Date Published: nan

 28. 3. 95 PEN Official Journal 6f the European Communities No L 68/21 COMMISSION REGULATION (EC) No 652/95 of 27 March 1995 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 1 77/95 (2), as amended by Regulation (EC) No 402/95 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 177/95 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1995. For the Commission Franz FISCHLER Member of the Commission o OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 24, 1 . 2. 1995, p. 49 . (3) OJ No L 44, 28 . 2. 1995, p. 3 . No L 68/22 fENl Official Journal of the European Communities 28 . 3 . 95 ANNEX to the Commission Regulation of 27 March 1995 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) I Week No 14 Week No 15 Week No 16 Week No 17 CN code from 3 to from 10 to from 17 to from 24 to \ 9 April 1995 16 April 1995 23 April 1995 30 April 1995 0204 30 00 157,686 156,029 153,666 151,911 0204 41 00 157,686 156,029 153,666 151,911 0204 4210 110,380 109,220 107,566 106,338 0204 42 30 173,455 171,632 169,033 167,102 0204 42 50 204,992 202,838 199,766 197,484 0204 42 90 204,992 202,838 199,766 197,484 0204 43 10 286,989 283,973 279,672 276,478 0204 43 90 286,989 283,973 279,672 276,478 0204 50 51 157,686 156,029 153,666 151,911 0204 50 53 110,380 109,220 107,566 106,338 0204 50 55 173,455 171,632 169,033 167,102 0204 50 59 204,992 202,838 199,766 197,484 0204 50 71 204,992 202,838 199,766 197,484 0204 50 79 286,989 283,973 279,672 276,478 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3234/94 and Commission Regulations (EEC) No 19/82 and (EC) No 3242/94. P) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.